PER CURIAM.
We accept appellee’s concession that the trial court erred when, without a hearing, the trial court denied appellant’s exceptions to the general master’s report recommending the wife’s amended motion for contempt and sanctions should be granted. See Fla. Fam. L.R.P. 12.490(f); see also Kay v. Kay, 430 So.2d 532 (Fla. 4th DCA 1983).
Accordingly, we reverse the trial court’s order denying the former husband’s exceptions to the general master’s report and remand this cause for further proceedings.
REVERSED and REMANDED.
DELL and WARNER, JJ. and PARIENTE, BARBARA J., Associate Judge, concur.